Beck, J.
1. Where the authorities of a municipal corporation seized and impounded certain hogs under and by virtue of an ordinance making it unlawful for the owner to permit “hogs to run at large upon the streets of the town,” and fixing a penalty for the violation of the ordinance, and the owner brought trover to recover the animals thus impounded, it was error for the court, in charging the jury, to construe the ordinance in question so as to make its terms applicable in case the animals seized were at large anywhere within the -corporate limits of the town, although they might not have been “running at large upon the streets.”
2. Except as indicated in the preceding headnote, no error is shown in the charge of the court nor in any of its rulings.

Judgment reversed.


All the Justices concur.